 In theMatter of THE MIDDLE117-ESTCORPORATION,20 NORTH WACKERDRIVE, CHICAGO,ILLINOIS,KENTUCKY UTILITIES COMPANY, OLD Do-MINION POWER COMPANY, KENTUCKY POWER & LIGHT COMPANY,154W.MAINSTREET, LEXINGTON,KENTUCKYandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS(A. F. OFL.), 1365 S. 6THSTREET, PADUCAH,KENTUCKYCase No. R-1024.-Decided December 13, 1938Electric,Gas,Watcr, and Ice Utility Industry-Investigation of Representa-tives:controversy concerning representation of employees: controversy con-cerning appropriate unit ; refusal by employers to recognize union as exclusiverepresentative of employees-UnitAppropriate for Collective Bargaining:com-panies operated as a system; central management of labor relations; uniformwage scales and working conditions ; unit consisting of employees of certain,companies based on extent of organ ization-Elect,onOrderedMr. W. J. Perricelli,for the Board.Mr. Squire R. Ogden,of Louisville, Ky., for the Companies.Mr. Arthur Bennett,ofWashington, D. C., for the Union.Miss Margaret Holmes,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 30, 1938, International Brotherhood of Electrical Work-ers, herein called the Union, filed with the Regional Director for theNinth Region (Cincinnati, Ohio) a petition, subsequently amended,.alleging that a question affecting commerce had arisen concerningthe representation of employees of The Middle West Corporation ofChicago, Illinois, Kentucky Utilities Company, Kentucky Power &Light Company, and Old Dominion Power Company, of Lexington,Kentucky, herein collectively called the Companies, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On August 19, 1938, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c)of the Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, ordered an in-10 N L. R B., No. 46618 DE,C1SIONS AND ORDERS619vestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On September 2, 1938, the Regional Director issued a notice ofhearing, copies of which were duly served on the Union and theCompanies.Pursuant to the notice,a hearing was held on Septem-ber 19, 1938,at Cincinnati,Ohio, before Horace A. Ruckel,the TrialExaminer duly designated by the Board.The Board and the Com-panies were represented by counsel,and the Union was representedby its international representative.All participated in thehearing.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.Thereafter the Companies filed briefs with the Board.The Boardhas reviewed the rulings of the Trial Examiner and finds that no,prejudicial errors were committed.The rulings are hereby affirmed.:Upon the entire record in the case, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE CODIPANIESThe Middle West Corporation is a holding company incorporatedunder the laws of the State of Illinois.Through its 61 subsidiaries,it furnishes one or more utility services to 15 States in the UnitedStates,Mexico, and two Canadian provinces.Kentucky UtilitiesCompany, Kentucky Power & Light Company, and Old DominionPower Company, subsidiaries of The Middle West Corporation, areoperating utility companies engaged in supplying electric, gas, water,ice, and bus service in Kentucky, Virginia, and Tennessee.The Middle West Corporation owns all common stock in KentuckyUtilitiesCompany, a Kentucky corporation, which owns all stockinOld Dominion Power Company, a Virginia corporation. TheMiddle West Corporation owns more than 50 per cent of the stock ofUnited Public Service Corporation which owns all common stock inKentucky Power & Light Company, a Kentucky corporation.'Through a wholly owned subsidiary, Middle West Service Com-pany, The Middle West Corporation supervises the operations of theother Companies from a centrally located office in Lexington, Ken-tucky, from which they are managed as a closely integrated system.2R. Al.Watt, president of Kentucky Utilities Company, KentuckyPower & Light Company, and Old Dominion Power Company, directsiKentucky Utilities Company owns all stock in Lexington Utilities Company, a Kentuckycorporation, Dixie Power & Light Company, ,id South Fulton Power & Light Compnny,Tennessee corporations, none of which were named in the petitionSouth Fulton Powerand Light Company and Dixie Power & Light Company have no employees, theit businessof collecting bills, maintaining property, etc., being handled by Kentucky Utilities Companyemployees2 Including the three subsidiaries of Kentucky Utilities not named in the petition ,620NATIONAL LABOR RELATIONS BOARDlabor relations.Several department heads, such as treasurer, auditor,.sales manager, and director of operations, handle problems related to-their departments for all Companies.The operating territory of the Companies is divided into four.geographical divisions, each having a division manager and otherdivision officers who are directly responsible to the Lexington officeand who act on behalf of any company which has property or em-ployees within the division.The Companies are principally engaged in the generation, sale,-and distribution of electric energy, the greater portion of whichis generated by Kentucky Utilities Company in Kentucky and trans-mitted to the other Companies at points of connection between theirtransmission systems.The transmission system of Kentucky Utili-tiesCompany extends from Louisville, Kentucky, through its DixDam and Pineville generating stations to the State line between Ken-tucky and Virginia, where it connects with the transmission system ofOld Dominion Power Company south of Pocket, Virginia, and atother points on the Kentucky-Virginia State line, at which points ofconnection Old Dominion Power Company obtained 33 per cent ofits electric supply from Kentucky Utilities Company in 1937; andacross the Kentucky-Tennessee State line through Middlesboro, Ken-tucky, and Cumberland Gap, Tennessee, and again through Fulton,Kentucky, and South Fulton, Tennessee, where it connects withthe lines of two small Tennessee subsidiaries which obtain all the-electric energy supplied to eight communities in Tennessee from-Kentucky Utilities Company.The transmission system of KentuckyUtilities Company connects with that of Kentucky Power & LightCompany in northern Kentucky, at which points of connection Ken-tucky Power & Light Company obtains substantially all of its electric-supply from Kentucky Utilities Company.3The total sales of electric energy for the system in 1937 were415,475,344 kilowatt hours.Of this amount, Kentucky Utilities Com--pany delivered 48,278,454 kilowatt hours outside Kentucky and re-ceived 43,031,000 kilowatt hours from outside Kentucky.Old Domin-ion Power Company delivered 32,100,000 kilowatt hours outside Vir-ginia, and received 44,994,359 kilowatt hours from outside Virginia.All purchases and sales of electric energy by Kentucky Power & LightCompany and Lexington Utilities Company were consummated in{Kentucky.In 1937 the Tennessee subsidiaries obtained 932,932 kilo-watt hours of electric energy from outside Tennessee.In addition to the generation, sale, and distribution of electric..energy, the Companies furnish gas, ice, and water services in Ken-$There is a similar interconnection betReen the transmission systems of Kentucky Utili-,ties Company and Lexington Utilities Company at points neat Lexington, Kentucky I)ECISIONC AND 011DE11S621_tucky and Virginia, the production of which commodities is dependentupon the electric energy the Companies generate.Thus, machineryused in the manufacture of ice and gas, or for pumping water, is.operated by means of electricity generated and distributed by the-system.The Companies sell electric energy to unaffiliated light and powercompanies at the Kentucky-Illinois State line and to unaffiliated lightand power companies in Kentucky.They supply electric energy to,12 manufacturing concerns in Kentucky and Virginia whose products.have a national market, and to 7 interstate railroads in Kentuckyand three in Virginia.Electric energy is furnished toWesternUnion, Postal Telegraph, and Southern Bell Telephone and Tele--graph Company and to radio stations, newspapers, and airports. The-Companies supply electric energy for navigation lights on the Ken-tucky and Ohio Rivers, and for the operation of locks and dams.Large quantities of materials are purchased in interstate commerce.In 1937, $57,000 worth of copper wire and cables was purchased out-sideKentucky, Virginia, and Tennessee; $28,000 was spent in the.purchase of poles, half of which came from other States.The Com-panies obtained $182,000 worth of transformers and meters from-concerns in other States and retailed $493,650 worth of electricalappliances, most of which were manufactured in States other than-Kentucky, Virginia, and Tennessee.There are about 1,200 employees on the pay rolls of the Companies.II.THE ORGANIZATIONINVOLVEDInternational Brotherhood of Electrical Workers is a labor organi-zation affiliated with the American Federation of Labor, admittingto its membership all employees of the Companies in the gas, water,-,electric, and ice departments, excluding supervisors, foremen, clerical'forces, janitors and janitresses, salesmen, office employees, and others-having the right to hire and discharge.IlI.THE QUESTION CONCERNING REPRESENTATIOINThe Union commenced organizing employees of the Companies inApril 1937.Local unions were established in three operating di-visions and at the date of the hearing organization work was being-carried on in the fourth division for the purpose of establishing alocal there.In June 1938, a committee composed of representatives from eachlocalmet with the president of the Companies to discuss an agree-ment concerning hours and wages which had been drafted by the-committee for employees of the Companies throughout the four-divisions.On July 29, 1938, a conference was held in the Cincinnati,- NATIONAL LABORRELATIONS BOARDoffice of the Board, attended by E. W. Brown, director of operationsfor the Companies, and union representatives. - At this conferencenegotiations on the wage-hour proposal were continued, and theUnion offered to prove that it represented a majority of employees.of the Companies.Brown stated at that time that the Companieswould not recognize the Union as exclusive bargaining agent untilit had been certified by the Board.At the Cincinnati conference aconsent election was discussed but no agreement was, reached upon it.At the hearing, and in briefs filed with the Board, the Companies-disputed the Union's claim that it represents a majority of employees.We find that a question has arisen concerning representation ofemployees of the Companies.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companiesdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing -ommerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Union is seeking a unit composed of employees of the Compa-nies in the gas, water, electric, and ice departments, excluding super-visors, foremen, clerical forces, janitors and janitresses, salesmen,office employees, and others having the right to hire and discharge.The Companies have no objection to the classification of employeesmade by the Union but insist that the employees of each Companyshould constitute a separate bargaining unit.As pointed out in Section I the Companies, through unified stockownership, management and operation, comprise a closely integratedsystem.Employees throughout the system, regardless of the Com-pany on whose pay roll they are carried, perform substantially similarfunctions and enjoy uniform wage scales and hours of work. Laborpolicies are determined in the Lexington office for the entire system.In view of the central management of labor relations, a system-wideunit ordinarily would be proper.However, Lexington Utilities Company, a subsidiary of KentuckyUtilities Company, which is managed and operated from the Lexing-ton office as 'a part of the system' and which has 150 employees, wasnot included in the petition filed by the Union.There is no evidencethat the Union or any other labor organization has organized these DECISIONS AND ORDERS623employees and the Companies do not object to their exclusion fromthe unit.Under similar circumstances we have held that a part ofa system may constitute an appropriate unit.'We therefore concludethat employees of The Middle West Corporation, Kentucky UtilitiesCompany, Kentucky Power & Light .Company, and Old DominionPower Company should be embraced in one unit.We find that employees of the Companies in the gas, water, electric,and ice departments, excluding supervisors, foremen, clerical forces,janitors and janitresses, salesmen, office employees, and others havingthe right to hire and discharge, constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insure toemployees of the Companies the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThere was introduced in evidence the pay roll of the Companiesas of August 15, 1938, showing 617 employees in the gas, water, ice,and electric departments.Pursuant to agreement at the hearing, theCompanies and the Union subsequently collaborated in the prepara-tion of an exhibit showing certain persons on the pay roll of August15, 1938, namely Joseph Miller of -Maysville, Kentucky, and FredHabermehl, of Augusta, Kentucky, to be supervisory employees. Itwas understood at the hearing that these men would be excluded fromthe bargaining unit and they are hereby excluded. In addition, thesame exhibit contained the names of certain persons properly withinthe classifications of employees in the appropriate unit whose names,through error, did not appear on the pay roll actually submitted inevidence at the hearing.Accordingly, we include Henry Cummins,Earlington, Kentucky; J.W. Snavely, Pinesville, Kentucky; J. R.Thompson and W. Berry Vick, Paducah, Kentucky, within the unit.There are, therefore, 619 employees in the appropriate unit.Thefinancial secretaries of the Union testified that the Union representsapproximately 295 of such employees.The Union did not introduceother proof of its claim to represent a majority of employees in theproper unit.Under the,circumstances, we find that the question which has arisenconcerning the representation of employees can best be resolved bythe holding of an election by secret ballot.Those employees of theCompanies in the appropriate unit who were employed during the pay-dMatter of R. C. A. Communications, IncandAmerican Radio Telegraphists'Associa-tion, 2 N. L. R B 1109 ;Matter of United Shipyards, Inc.andLocals No 12, No 14, No 1Sof the Industrial Union of Marine and Shipbuilding1Po>Tesof Auie,tiea, 5 NL 11 B 742 624NATIONAL LABOR RELATIONS BOARDroll period of August 15, 1938, shall be eligible to vote, except thoseemployees who have since quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONOLusloNs OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Middle West Corporation, KentuckyUtilitiesCompany, Kentucky Power & Light Company, and OldDominion Power Company,of Lexington,Kentucky,within the mean-ing of Section 9 (c) and Section 2 (6) and(7) of the National LaborRelations Act.2.All employees of the Companies in the gas,water, electric, andice departments,excluding supervisors,foremen,clerical forces, jani-tors and janitresses,salesmen, office employees,and others having theright to hireand discharge,constitute a unit appropriate for the pur-poses of collective bargaining,within the meaning of Section 9 (b)of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The Middle West Corporation, of Chicago, Illinois, KentuckyUtilitiesCompany, Kentucky Power & Light Company, and OldDominion Power Company,of Lexington,Kentucky,an election bysecret ballot shall be conducted within thirty(30) days from the dateof this Direction,under the direction and supervision of the RegionalDirector for the Ninth Region, acting in this matter as agent for theNational Labor Relations Board and subject to Article III, Section 9,of said Rules and Regulations, among all employees of the Companieswhose names appear on the Companies' pay roll for August 15, 1938,including the names of Henry Cummins, J. W. Snavely, J. R. Thomp-son, andW. Berry Vick,and excluding supervisors,foremen, clericalforces, janitc.rs and janitresses, salesmen, office employees, and othershaving the right to hire and discharge, and excluding employees whohave since quit or been discharged for cause, to determine whether ornot they desire to be represented by the International Brotherhood ofElectricalWorkers for the purposes of collective bargaining.